Citation Nr: 0205163	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefits purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran had active military service from April 1961 to 
May 1962.

This appeal arose from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, 
Arkansas (the RO) which determined that he veteran was 
incompetent for VA purposes.  A personal hearing was 
conducted 
before a Member of the Board of Veterans' Appeals (the Board) 
in July 1997. 
The issue of whether the veteran is competent for VA benefits 
purposes was remanded by the Board  in January 1998 for 
additional development, to include obtaining treatment 
records from a Dr. J.S.  The appeal was subsequently denied 
by the Board in June 1999. 

The veteran appealed the Board's June 1999 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In July 2000, a Joint Motion for Remand and to Stay 
Further Proceedings was filed with the Court.  The Court 
granted the Joint Motion in July 2000, vacated the Board's 
decision and remanded the matter to the Board.  

The Board Member who conducted the July 1997 hearing has 
since retired.  Because the veteran indicated in August 2001 
that he desired another personal hearing with a member of the 
Board, the Board remanded this case to the RO in September 
2001 for a personal hearing with a traveling member of the 
Board.  A personal hearing was conducted by the undersigned 
at the RO in October 2001.  Submitted at the hearing was a 
September 2001 medical statement from J.S., M.D. and T.D., 
R.N., which was accompanied by a written waiver of RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2001).



FINDING OF FACT

The evidence does not show that the veteran currently lacks 
the mental capacity to contract or to manage his affairs, 
including disbursement of funds, without limitation.


CONCLUSION OF LAW

The veteran is mentally competent for VA purposes.  38 
U.S.C.A. § 5502 (West 1991); 38 C.F.R. §§ 3.353, 13.55, 13.58 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to be recognized as being mentally 
competent for VA purposes.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

Law and Regulations

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(a) (2001).

Factual Background

Evidence on file reveals that the veteran is receiving VA 
compensation for service-connected scar, anterior, medial 
aspect of the right thigh, with damage to Muscle Group XIV.  

Based on a June 1996 VA medical report, which found that the 
veteran was incompetent to handle his financial affairs due 
to manifestations of his paranoid schizophrenia, especially 
auditory command hallucinations telling him to harm himself 
and others, a June 1996 rating decision proposed to find that 
the veteran was incompetent to handle disbursement of his VA 
compensation.  The veteran was notified by VA later in June 
1996 of the proposed action and Was given an opportunity to 
submit evidence in support of his competency or to attend a 
personal hearing to present evidence or argument on his case.  

The veteran expressed disagreement with the proposed action 
in a statement received by VA in August 1996, and he 
requested a personal hearing at the RO.  The veteran 
testified at a personal hearing at the RO in November 1996.  
A subsequent November 1996 rating decision affirmed the 
proposed finding of incompetence, and the veteran timely 
appealed.

The veteran testified at a personal hearing before a 
traveling member of the Board in July 1997 that he heard 
voices telling him to hit people and that he had sometimes 
done what the voices have told him (transcript p. 4).


The veteran was hospitalized at a VA hospital in June 1998 
secondary to increased psychotic symptomatology.  He was 
hearing voices telling him to hit other people, and he was in 
an altercation on a city bus the day before admission in 
which the police were called.  It was noted that the veteran 
had been fired from his job and ejected from the nursing home 
where he was living due to stealing; he was currently living 
with his son's family.  While hospitalized his medication was 
increased and his condition was thought to have improved.  
The discharge diagnosis was schizophrenia, chronic acute 
exacerbation; his global assessment of functioning score was 
30.

On VA examination in January 1999, the veteran continued to 
report hearing voices.  He also noted persecutory ideation 
and ideas of reference.  He had some suicidal and homicidal 
ideation but denied any intent.  The diagnosis was 
schizophrenia, paranoid type, chronic with acute 
exacerbation.  

It was reported on a January 1999 VA aid and assistance 
evaluation that the veteran needed assistance with his 
medications, that his judgment and insight were impaired, and 
that he needed to be reminded to bath and change clothes.  He 
was not considered competent.

In June 1999, the Board denied the veteran's appeal, finding 
that he did not have the mental capacity to manage his own 
affairs.  As noted in the Introduction, he appealed the Board 
decision to the Court.

According to a January 2000 report from a state Veterans 
Healthcare System, the veteran required some assistance with 
activities of daily living, such as reminders to bath, keep 
scheduled appointments, and take medications.  It was noted 
that the veteran lived at a residential care facility.

In July 2000, this case was remanded by the Court pursuant to 
a Joint Motion for Remand.  In essence, the Joint Motion for 
Remand observed that there was confusion concerning the 
identity of a health care provider with the initials "J.S." 
and that the Board's January 1998 remand had not resulted in 
the procurement of evidence which was pertinent to the 
veteran's case.  

The veteran testified at a personal hearing before the 
undersigned at the RO in October 2001 that he was currently 
employed forty hours a week at a VA canteen earning $2.25 an 
hour (transcript p. 4), that he had a checking account and 
was paying his bills (transcript pp. 5-6), that he had 
recently moved into his own apartment (transcript p. 6), that 
he had $3,000 in the bank (transcript p. 6), and that he was 
functioning well on his medication (transcript p. 9).

Submitted at the October 2001 hearing was a September 2001 
statement from Dr. J.S. and T.D., a registered nurse and the 
veteran's case manager, who were affiliated with a mental 
health clinic outreach program of the state Veterans 
Healthcare System.  According to this statement, the veteran 
had proved that he could manage his funds by saving almost 
$3,000 while living at the Domiciliary without any 
inappropriate use of the funds.  It was noted that the 
veteran had a son who was very supportive and was willing to 
help manage the veteran's funds if needed and that he was 
followed closely by the outreach clinic and T.D., his case 
manager.  The treatment team felt that the veteran was 
capable of managing his own funds since he was very stable on 
his medications and demonstrated compliance with his 
treatment plan.

Analysis

Initial matter - duty to notify/assist

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in this 
case.  With respect to the concerns expressed in the Court's 
remand, there is now on file a recent medical statement from 
Dr. J.S. which has been submitted by the veteran and which is 
relevant to the issue on appeal.  There is no allegation that 
there are any additional records related to the claim on 
appeal.  Consequently, the Board will adjudicate the claim on 
the merits based on the evidence of record.

Discussion

The veteran was previously deemed to be incompetent for VA 
purposes due to evidence on file to the effect that that the 
veteran was incompetent primarily due to auditory 
hallucinations that told him to hurt himself and other 
people.  That evidence was relied upon by the Board in its 
June 1999 decision.  However, more recent evidence on file, 
consisting of a September 2001 statement from Dr. J.S. and 
T.D. and the veteran's testimony at his October 2001 hearing, 
indicates that there has been a significant improvement in 
the veteran's condition, primarily due to his compliance with 
a regimen of medication.  He is currently working full-time 
at a VA Canteen and living by himself in his own apartment.  
He has been able to save $3,000, has a checking account, and 
is paying his bills.  His medical treatment team believes 
that the veteran is capable of managing his own funds since 
he is stable on his medication and has been compliant with 
his treatment plan.  

The above-cited regulation provides a presumption in favor of 
a veteran's competency.  The Board finds that such 
presumption has not been rebutted in this case.  The current 
evidence, which has been reviewed above, shows that the 
veteran has the mental capacity to contract or to manage his 
own affairs, including the disbursement of funds; there is no 
recent evidence to the contrary.  Accordingly, the Board 
concludes that the veteran is competent to manage his own 
affairs without limitation.



ORDER

The veteran is deemed competent to manage his own affairs 
without limitation.  The appeal is accordingly granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

